Sa PSK
(Rev. DSC 07-14)

UNITED STATES DISTRICT COURT

for
District of South Carolina

U.S.A. vy. Ronald Allen Wright Docket No. _3:18-cr-00078-MGL-1

 

 

Petition for Action on Conditions of Pretrial Release

Ronald ‘Allen, Wright, who w 10 Was vay placed ur under retrial release Super Vision by I ‘he Honorable Paige J, Gossett sitting in the

Court at Columbia, SC, on the 18" day of January 2018, under the following conditions:

 

* Report for supervision to the Pretrial Services Office as directed.

* Restrict travel to the State of South Carolina without prior permission of the Court through pretrial services.

+ Surrender any passport to pretrial services.

* Do not obtain a passport or other international travel document.

* Do not possess a firearm, destructive device, or other weapon.

* Report as soon as possible to the pretrial services office or supervising officer, every contact with law
enforcement personnel, including arrests, questioning, or traffic stops.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT AND FOR CAUSE AS FOLLOWS:

e The defendant failed to make bis monthly check-ins with the United States Probation Office on December 3, 2018: January 7,
2019; February 4, 2019: and March 4, 2019.

PRAYING THAT THE COURT WILL ORDER that the Clerk of Court issue a Warrant in the usual form for the arrest of Ronald
Allen Wright. to be brought before the U.S. Magistrate Judge below, for a proceeding in accordance with Title 18, United States
Code, Sectian 3148(b).

 

{ declare under penalty of perjury that the foregoing 1s
true and correct.

Considered and ordered this _ day of Executed on March 22, 2019

March 20 19 and ordered filed oY, . .
DP LO 200 nn

Sherese S._Wilson, U.S. Probation Officer

Oe Place Columbia-Probation

(sSAmeisirate Judg

ORDER OF COURT

 

an ade a part of the records in the above case.

 

 
